Box, J.,
There is ample evidence in this record to sustain the auditing judge’s findings, and we shall not disturb them.
The trustee inherited these mortgages from decedent, and the will gives him power to retain them unconverted. He has done this, and we are convinced from the record that he did as able and careful a job as was possible under the circumstances. We know of no authority which compels us to fasten a greater degree of care on a fiduciary who happens to have more than the average experience with mortgage and real estate values. The legal standard is not applied proportionately but equally to all fiduciaries.
The beneficiary, when 43 years of age, approved the schedule of distribution filed on September 20, 1929, in pursuance of Judge Gest’s adjudication of July 5, 1929, whereby the present fund was awarded to the trustee.
The auditing judge’s clear and full discussion of the case is beyond the need of repetition. The exceptions are dismissed and the account is confirmed absolutely.
This opinion was written by Judge Bok before he resigned from this court, and is concurred in and adopted by the court.